Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,11-21,23-31,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alisa Vitti (“Vitti”, MyFlo tracker app, Jan 2017, https://myflotracker.com/ ) as evidenced by MyFlo Tutorials (https://www.youtube.com/watch?v=UvAA4OgqL3E and https://www.youtube.com/watch?v=uQQ-odlBJB4
As per claim 1, Vitti teaches an electronic device, comprising: 
a display device; 
one or more processors; and 
memory storing one or more programs configured to be executed by the one or more processors (Inherently included by inclusion of an Apple or Android device), the one or more programs including instructions for: 
displaying on the display:  in accordance with a determination that a first set of criteria is met, the first set of criteria including a criterion that is met when a current date corresponds to a predicted start date of a recurring event, a first notification that includes a first affordance that, when selected, initiates a process to record a start date for a respective recurrence of the recurring event (see Figures immediately below: the button at the top of the page gives the user the option to set a new period start/end date at any time including the predicted start day)

    PNG
    media_image1.png
    875
    1351
    media_image1.png
    Greyscale
and 
(In sequence the process would look like the 3 screen shots below. The predicted start date is December 4th, the current day is December 4th, and the affordance my period started is at the top of the screen. The middle screenshot represents recording the start date for the recurring menstrual period. The third screenshot shows the update calendar with a new updated predicted end date (Dec 8th) and a new predicted start date for next period (Jan 7th).)


    PNG
    media_image2.png
    721
    405
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    723
    406
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    719
    404
    media_image4.png
    Greyscale


in accordance with a determination that a second set of criteria is met, the second set of criteria including a criterion that is met when the current date corresponds to a predicted end date of the recurring event, a second notification that includes a second affordance that, when selected, initiates a process to record an end date for the respective recurrence of the recurring event (See Figures below: Current date is Jan 30 as indicated by the dark circle around the number 30, predicted cycle is indicated by dates 27-30 highlighted in a dark color. The next period is also estimated as starting on the date in the lower right hand corner Feb 22, and also highlighted in dark color. The user can select the affordance at the top of the screen indicated by the boxed button that states “my period ended” to initiate a process to record an end date. Changing an end date also alters the estimated start date of the next period)

    PNG
    media_image5.png
    870
    1278
    media_image5.png
    Greyscale


(See Figures below: Current date is Dec 4 as indicated by the dark circle around the number 4, predicted cycle is indicated by dates Nov 30-December 4 highlighted in a dark color. The next period is also estimated as starting on the date in the lower right hand corner January 1, and also highlighted in dark color. The user can select the affordance at the top of the screen indicated by the boxed button that states “my period ended” to initiate a process to record an end date left screenshot and subsequently change the period end date screenshot right. Changing an end date also alters the estimated start date of the next period).


    PNG
    media_image6.png
    1334
    750
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    1334
    750
    media_image7.png
    Greyscale



	Vitti  teaches fails to distinctly point out displaying a notification corresponding to a threshold while a cycle tracking interface is not launched, and launching the tracking interface when selected.
However, Roberts teaches while a [cycle] tracking interface is not launched: in accordance with a determination that a first set of criteria is met, the first set of criteria including a criterion that is met when a current date corresponds to a predetermined amount of time before or after a start date of a [recurring] event (Column 17 lines 6-16, a notification during the morning hours or the day, on the date of Examiner notes that Roberts utilizes upcoming or post event notifications based on time, which would correspond to the first and second set of criteria, respectively. See Column 15 line 60- Column 16 lin13 to notification engine triggering conditions), 
displaying on the display a first or second notification that includes a first or second affordance that, when selected launches the tracking interface (Column 15 lines 52-59, Whereas, if the application is not running or is only running in the background, then the notification is rendered (or scheduled to be rendered) on the mobile device with an option to "view" or otherwise launch the application into the foreground.  Selection of this option may cause the notification payload to be passed to the application, as the application is launched into the foreground.  Wherein multiple notifications can be triggered utilizing different conditions.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teaching of Roberts with the device of Vitti. The combination would have yielded predictable results, namely: Incorporating the notification feature of Roberts to remind the user about an upcoming event within a threshold period of time, into Vitti which contains the predicted start or end date of the menstrual cycle as well as setting a start and/or end date of the menstrual cycle. By not always operating the application, the user will still be able to retrieve important 
Roberts discloses wherein the first affordance and the indication the event are concurrently displayed (Column 15 lines 40-36, a notification being rendered and activating the activity tracking application upon user interaction e.g. clicking (see also Figure 4 where an affordance and notification text are concurrently displayed). Further Column 11 lines 15-20 discloses pushing notifications to a smart watch upon triggering of the notification.)
Vitti-Roberts fails to distinctly point out an indication of a predicted start date of a recurring event, and wherein the first affordance and the indication of the predicted start date of the recurring event are concurrently displayed. However, Clue teaches the first notification includes an indication of the predicted start date of the recurring event, and wherein the first affordance and the indication of the predicted start date of the recurring event are concurrently displayed. (Clue is also available for women to install on their Apple Watch. Right now that's a pretty niche feature for an app to have, but Tin says that the Apple Watch is a good way for women to get notifications from the app.  See figure below. The Examiner interprets start date as 2 days see on watch farthest right. Further it is inherent that notification on the apple watch will open the app when the user taps on the icon, interpreted as affordance. This feature was at 
    PNG
    media_image8.png
    525
    700
    media_image8.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teaching of Insider with the device of Vitti-Roberts. Motivation to do so would have been to provide specific information quickly to better assist women in remembering when their periods may start. When combined with the myflo tracking app and the smart watch reminder feature in Roberts, the combination would have yielded predictable results.


    PNG
    media_image1.png
    875
    1351
    media_image1.png
    Greyscale
 .













As per claim 3, Vitti teaches the electronic device of claim 1, the one or more programs further including instructions for: while displaying a respective notification selected from the group consisting of the first notification and the second notification, receiving a first set of one or more inputs; in response to receiving the first set of one or more inputs: in accordance with a determination that the first set of one or more inputs includes a first input corresponding to selection of the first affordance, recording a start date for the respective recurrence of the recurring event; (In sequence the process would look like the 3 screen shots below. th, the current day is December 4th, and the affordance my period started is at the top of the screen. The middle screenshot represents recording the start date for the recurring menstrual period. The third screenshot shows the update calendar with a new updated predicted end date (Dec 8th) and a new predicted start date for next period (Jan 7th).)



    PNG
    media_image2.png
    721
    405
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    723
    406
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    719
    404
    media_image4.png
    Greyscale


and in accordance with a determination that the first set of one or more inputs includes a second input corresponding to selection of the second affordance, recording an end date for the respective recurrence of the recurring event (See Also Figures below: Current date is Dec 4 as indicated by the dark circle around the number 4, predicted cycle is indicated by dates Nov 30-December 4 highlighted in a dark color. The next period is also estimated as starting on the date in the lower right hand corner January 1, and also highlighted in dark color. The user can 


    PNG
    media_image6.png
    1334
    750
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    1334
    750
    media_image7.png
    Greyscale






the predetermined amount of time is after the predicted start date of the recurring event; and 
the first notification includes an indication of a suggested start date for the respective recurrence of the recurring event; and 
the cycle tracking interface for recording the start date for the respective recurrence of the recurring event includes one or more graphical objects for recording the suggested start date as the start date for the respective recurrence of the recurring event (See figures below. The user can switch the start date of her period if the predicted time has past and she has not started her period. By selecting the undo button the user can change the start date of her last period which will automatically adjust end dates and predicted next period start date. The graphical objects are represented at least by the month, day, and year scroll wheels in the figure below).

    PNG
    media_image9.png
    1006
    1326
    media_image9.png
    Greyscale



    PNG
    media_image2.png
    721
    405
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    723
    406
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    719
    404
    media_image4.png
    Greyscale



As per claim 5, Vitti teaches the electronic device of claim 1, wherein: the predetermined amount of time is after a predicted end date of the recurring event; 
the second notification includes a first indication of a suggested end date for the respective recurrence of the recurring event; and 
the cycle tracking interface for recording the end date for the respective recurrence of the recurring event includes one or more graphical objects for recording the suggested end date as the end date for the respective recurrence of the recurring event.( See figure below, A user can select the my period ended affordance if the user’s period has ended on a date that is past the predicted date. In this case the current date is 16th and the predicted end date was the 15th. By selecting the affordance the user is able to selected the current date as the period end date. The start date for the next period estimation will be updated accordingly. The graphical objects are represented at least by the month, day, and year scroll wheels in the figure below).

    PNG
    media_image10.png
    1017
    1346
    media_image10.png
    Greyscale


As per claim 6, Vitti teaches the electronic device of claim 1, wherein the first notification is displayed at a predetermined time before the predicted start date of the recurring event (see Figures below).

    PNG
    media_image2.png
    721
    405
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    723
    406
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    719
    404
    media_image4.png
    Greyscale



    PNG
    media_image1.png
    875
    1351
    media_image1.png
    Greyscale



.  Wherein multiple notifications can be triggered utilizing different conditions.) .

    PNG
    media_image2.png
    721
    405
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    723
    406
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    719
    404
    media_image4.png
    Greyscale



As per claim 8, Vitti teaches the electronic device of claim 7, wherein: the second notification is displayed after the predicted start date of the recurring event; and the 

    PNG
    media_image6.png
    1334
    750
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    1334
    750
    media_image7.png
    Greyscale



As per claim 9, Vitti teaches the electronic device of claim 1, the one or more programs further including instructions for: prior to displaying the second notification, receiving data corresponding to recording of a start date for a current recurrence of the recurring event (The user sets a start date, and the next period start date will be set accordingly)

    PNG
    media_image2.png
    721
    405
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    723
    406
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    719
    404
    media_image4.png
    Greyscale




and wherein: a predicted end date of the recurring event is based on the data corresponding to recording of a start date for the current recurrence of the recurring event; and the second notification includes a second indication of a suggested end date for the respective recurrence of the recurring event that is based on the predicted end date (Wherein the user selects the period end date and the resulting change/setting of end date will set the predicted start date of the next period. This start of the next period in combination with the average cycle days will update the dates in dark color to indicate all days of the next cycle).

    PNG
    media_image6.png
    1334
    750
    media_image6.png
    Greyscale

    PNG
    media_image11.png
    645
    860
    media_image11.png
    Greyscale





As per claim 11, Vitti teaches the electronic device of claim 1, the one or more programs further including instructions for: while displaying a respective notification selected from the group consisting of the first notification and the second notification, receiving a second set of one or more inputs; and in response to receiving the second set of one or more inputs, displaying a calendar user interface that includes a first set of one or more graphical indications of dates corresponding the respective recurrence of the recurring event (scroll up or scroll down on the calendar).

Claims 12 and 13 are individually similar in scope to that of claim 1, and are therefore rejected under similar rationale. 
Claims 14 and 24 are individually similar in scope to that of claim 2, and are therefore rejected under similar rationale. 
Claims 15 and 25 are individually similar in scope to that of claim 3, and are therefore rejected under similar rationale. 
Claims 16 and 26 are individually similar in scope to that of claim 4, and are therefore rejected under similar rationale. 
Claims 17 and 27 are individually similar in scope to that of claim 5, and are therefore rejected under similar rationale. 
Claims 18 and 28 are individually similar in scope to that of claim 6, and are therefore rejected under similar rationale. 
Claims 19 and 29 are individually similar in scope to that of claim 7, and are therefore rejected under similar rationale. 
Claims 20 and 30 are individually similar in scope to that of claim 8, and are therefore rejected under similar rationale. 
Claims 21 and 31 are individually similar in scope to that of claim 9, and are therefore rejected under similar rationale. 
Claims 23 and 33 are individually similar in scope to that of claim 11, and are therefore rejected under similar rationale. 

Claims 10,22,32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alisa Vitti (“Vitti”, MyFlo tracker app, Jan 2017, https://myflotracker.com/ ) as evidenced by MyFlo Tutorials (https://www.youtube.com/watch?v=UvAA4OgqL3E and https://www.youtube.com/watch?v=uQQ-odlBJB4) in view of Roberts et al (“Roberts”, US 9,672,715) ) in view of James Cook (“Insider”, www.businessinsider.com/interview-with-clue-ceo-ida-tin-period-tracking-app-apple-2016-1) in view of Raleigh et al (“Raleigh”, US 2013/0304616).

As per claim 10, Vitti-Roberts-Insider fails to distinctly point out a second criterion met when less than a predetermined number of notifications have been displayed. However, Raleigh teaches the electronic device of claim 1, wherein: the first set of criteria includes a second criterion that is met when, for the respective recurrence of the recurring event, less than a predetermined number of notifications corresponding to the respective recurrence of the recurring event have been displayed. ([0412] Continuing to the next screenshot 1000P (FIG. 95P), the designer enters event properties, such as the name of the policy event, a description, whether to display notifications associated with the event in foreground or background, whether to send notification results to service, maximum number of times to send the notification, and whether the user can suppress future notifications.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Raleigh with the device of Vitti-Roberts-Insider. Motivation to do so would have been to provide properties to 

Claims 22 and 32 are individually similar in scope to that of claim 10, and are therefore rejected under similar rationale. 

Response to Arguments
Applicant’s arguments with respect to claims 1-33 have been considered but are moot because the arguments directed to the new limitations do not apply to any of the references being used in the current rejection.

Applicant argues that Roberts fails to teach a first and second notification. However, as discussed in the Interview, Roberts teaches pre and post event notifications as separate notification events. While Roberts uses language in the alternative, one of ordinary skill in the art would realize that these notifications should be used in conjunction with each other, but not at the same time. In other words it is understanding of the Examiner that Roberts does not intend for these notifications to be mutually exclusive, instead support can be found in Roberts utilizing multiple notifications for the same event as progress is made. One of ordinary skill in the art would recognize the use of two reminders for an event, one reminder pre-event so that the user does not forget about the event. Another reminder or notification post-event so that the user can log pictures about the event to social media. This is common practice in event notification in apps such as evite. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN F PITARO/           Primary Examiner, Art Unit 2198